Case: 19-11249     Document: 00515744694          Page: 1    Date Filed: 02/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              February 15, 2021
                                   No. 19-11249                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dakota Stewart,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 3:18-CR-153-1


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Dakota Stewart failed to register as a sex offender under the Sex
   Offender Registration and Notification Act (“SORNA”). Stewart argues the
   Government failed to prove that the Northern District of Texas was a proper
   venue for the criminal proceedings. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11249      Document: 00515744694           Page: 2   Date Filed: 02/15/2021




                                     No. 19-11249


                                          I.
          In 2008, Stewart exposed his genitals to a nine-year-old girl. In 2009,
   Stewart touched the genitals of a three-year-old girl. In 2009, Stewart
   pleaded guilty to indecency with a child and aggravated sexual assault of a
   child. A state court sentenced him to five years in prison and required him to
   register under SORNA. Texas officials informed Stewart of that registration
   requirement upon his release from prison in 2014.
          In November 2014, Mansfield Police Sergeant Chauncey London
   attempted to contact Stewart at his registered address in Tarrant County,
   Texas. Sergeant London spoke with Stewart’s aunt, who confirmed he lived
   there. London eventually spoke with Stewart by phone. Stewart said “that he
   was leaving and going to the coast to become a Merchant Marine because he
   was tired of being contacted by the police.” Shortly thereafter, Stewart
   informed his aunt that he would leave the country and drop his SORNA
   registration. Stewart gave his aunt his birth certificate, his phone, and his
   incarceration release paperwork. Then Stewart disappeared.
          In March of 2015, Stewart had a run-in with the Dallas Police
   Department. When asked for identification, Stewart told the police in a
   “comical” Russian accent that his name was “Demitri Nishye.” Eventually
   the authorities discovered Stewart’s true identity, and the State of Texas
   convicted him for failing to update his sex-offender registration. Stewart
   served just under two years in Dallas County Jail and was released in January
   of 2017. Upon his release, Stewart again failed to register as a sex offender in
   Dallas—or anywhere else—and a warrant issued for his arrest.
          Stewart then moved to Colorado to live with his girlfriend, Kimberley
   Wood. He did so under the alias “Demitri Rasputin.” The United States
   Marshals eventually located Stewart in Colorado and arrested him.




                                          2
Case: 19-11249      Document: 00515744694          Page: 3   Date Filed: 02/15/2021




                                    No. 19-11249


          The United States charged Stewart in the Northern District of Texas
   for failing to keep his registration current under SORNA. See 18 U.S.C.
   § 2250. The case proceeded to a jury trial. At the end of the Government’s
   case, Stewart moved for acquittal and argued “that the Government ha[d]
   not met their burden of proof as to any of the elements.” The district court
   denied the motion.
          Stewart’s counsel then sought a jury instruction on venue: “Based on
   the evidence, now that the Government’s rested, we would request a
   standard pattern instruction regarding venue if it is not currently in the jury
   instructions.” Defense counsel explained that a circuit split existed
   “regarding where venue resides in SORNA cases.” Stewart’s counsel
   explained that some federal courts of appeals hold that venue exists only
   where the defendant arrives. Others hold that venue exists either where the
   defendant arrives or departs.
          Defense counsel also argued the Government’s evidence was
   insufficient to prove “any part of [the] crime took place in the Northern
   District of Texas.” Counsel elaborated: “For instance, [if] there was a
   crossing from a different district to the District of Colorado, then nothing
   would have taken place in the Northern District. So to ensure that that’s
   preserved for appeal, we are asking for the venue instruction here.”
          The district court accepted the following proposed instruction from
   Stewart’s counsel:
          Venue is the location an offense took place. The [G]overnment
          must establish that venue is proper in the Northern District of
          Texas. Tarrant and Dallas Counties are in the Northern
          District of Texas. When an offense is begun in one district and
          completed in another, venue is proper in any district in which
          the offense was begun, continued, or completed. Venue can be
          based on evidence of any single act that initiated, perpetuated,




                                          3
Case: 19-11249     Document: 00515744694           Page: 4   Date Filed: 02/15/2021




                                    No. 19-11249


          or completed the crime, and circumstantial evidence suffices
          to establish venue. The Government must prove venue by a
          preponderance of the evidence, that is the greater weight and
          degree of credible evidence in the case. The [G]overnment is
          not required to prove venue beyond a reasonable doubt.
          The jury convicted Stewart, and the court imposed a within-
   Guidelines sentence of 41 months in prison. Stewart timely appealed.
                                        II.
          The question presented is whether the Government could prosecute
   Stewart in the Northern District of Texas. Stewart first argues that the
   District of Colorado was the only appropriate venue. In the alternative,
   Stewart argues the Government failed to prove his interstate journey began
   in, or passed through, the Northern District of Texas. We agree with the
   Government, however, that Stewart’s first argument is forfeited. And the
   second argument is meritless.
                                        A.
          To determine the proper venue for a criminal trial, we look to “the
   conduct constituting the offense (the nature of the crime) and then discern
   the location of the commission of the criminal acts.” United States v.
   Rodriguez-Moreno, 526 U.S. 275, 279 (1999). As relevant here, the “conduct
   constituting” a violation of SORNA has three elements: (i) the defendant is
   subject to SORNA registration; (ii) he travels in interstate or foreign
   commerce; and (iii) he knowingly fails to register or update a registration as
   required by SORNA. Carr v. United States, 560 U.S. 438, 446–48 (2010); 18
   U.S.C. § 2250(a).
          SORNA does not contain a venue provision. So we instead rely on the
   general venue statute, 18 U.S.C. § 3237(a). United States v. Strain, 396 F.3d
   689, 693 (5th Cir. 2005). Under § 3237(a), where a crime is “begun in one




                                         4
Case: 19-11249      Document: 00515744694          Page: 5   Date Filed: 02/15/2021




                                    No. 19-11249


   district and completed in another,” venue is proper “in any district in which
   such offense was begun, continued, or completed.”
          Applying these rules, the circuits have split over the proper venue for
   SORNA offenses. Some hold that an offense begins in (and hence venue is
   appropriate in) the district from which the defendant begins interstate
   travel—the “departure district.” See United States v. Holcombe, 883 F.3d 12,
   15–16 (2d Cir. 2018); United States v. Kopp, 778 F.3d 986, 988–89 (11th Cir.
   2015); United States v. Lewis, 768 F.3d 1086, 1092–94 (10th Cir. 2014);
   United States v. Atkins, 498 F. App’x 276, 277 (4th Cir. 2012) (per curiam);
   United States v. Howell, 552 F.3d 709, 717–18 (8th Cir. 2009). The Seventh
   Circuit, by contrast, holds that venue is appropriate only in the defendant’s
   “place of the new residence.” United States v. Haslage, 853 F.3d 331, 335 (7th
   Cir. 2017).
          Our circuit has not waded into the fray. And we have no occasion to
   do so today. That’s because we agree with the Government that Stewart
   forfeited any argument that venue lies only in the place of new residence.
          As a general matter, venue objections are forfeited unless made prior
   to trial. United States v. Dryden, 423 F.2d 1175, 1178 (5th Cir. 1970); Fed. R.
   Crim. P. 12(b)(3) (listing a motion alleging “improper venue” as a motion
   that must be made before trial). But where “the impropriety of venue only
   becomes apparent at the close of the government’s case, a defendant may
   address the error by objecting at that time.” United States v. Carreon-Palacio,
   267 F.3d 381, 392–93 (5th Cir. 2001).
          Here, Stewart forfeited any legal argument that the District of
   Colorado was the only appropriate venue. He made no Rule 12(b) pre-trial
   motion objecting to improper venue. And his Rule 29 motion for acquittal
   raised no venue arguments, but instead made the boilerplate claim “that the
   Government has not met their burden of proof as to any of the elements.”




                                           5
Case: 19-11249      Document: 00515744694            Page: 6    Date Filed: 02/15/2021




                                      No. 19-11249


   Stewart therefore never objected that venue was legally improper. See, e.g.,
   United States v. Rodriguez-Lopez, 756 F.3d 422, 430 (5th Cir. 2014) (“A
   defendant [forfeits] his right to contest venue on appeal [] when his motion
   for acquittal fails to put the court and the United States on notice of the
   challenge to venue.”).
          Seeking to avoid forfeiture, Stewart argues his motion for acquittal
   combined with his request for a venue instruction preserved his claim. Stewart
   relies on our decision in United States v. Carbajal, 290 F.3d 277 (5th Cir.
   2002). There, we held that a boilerplate motion for judgment of acquittal was
   alone insufficient to preserve a venue claim. Id. at 288 n.19. In explaining that
   holding, we noted that “Carbajal failed to preserve this issue for appeal by
   specifically raising the issue in his motion for acquittal or by requesting a jury
   instruction on venue.” Id. (citing Carreon-Palacio, 267 F.3d at 391–92). In
   Stewart’s telling, because he did request a jury instruction on venue, Carbajal
   requires us to find he preserved his venue claim.
          That argument misunderstands Carbajal and Carreon-Palacio, on
   which the Carbajal holding relies. In the portion of Carreon-Palacio cited in
   Carbajal, we simply reiterated that “when trial testimony puts venue in issue
   and the defendant requests the instruction,” a district court’s “failure to
   instruct on venue is reversible error.” 267 F.3d at 392. But here the district
   court not only gave a venue instruction, it gave the venue instruction proposed
   by Stewart’s counsel. Neither Carbajal or Carreon-Palacio helps Stewart.
          Moreover, in seeking the instruction Stewart’s counsel never argued
   that holding a criminal trial in the Northern District of Texas was improper
   as a matter of law. To the contrary, Stewart’s trial counsel implied his entire
   venue objection would be resolved by adopting his proposed instruction. And
   his proposed instruction contradicts Stewart’s argument on appeal that
   SORNA offenses “begin” only in the arrival district. For if Stewart’s




                                           6
Case: 19-11249         Document: 00515744694               Page: 7      Date Filed: 02/15/2021




                                           No. 19-11249


   SORNA offense began and completed in the District of Colorado, then it is
   hard to imagine the relevance of the following instruction: “When an offense
   is begun in one district and completed in another, venue is proper in any district
   in which the offense was begun, continued, or completed.” The district court
   accepted Stewart’s proposed instruction, exactly as Stewart proposed it.
           Because Stewart forfeited any legal argument that venue is improper
   in the Northern District of Texas, we review only for plain error. See United
   States v. Guzman, 739 F.3d 241, 246 n.8 (5th Cir. 2014). Plain error is the kind
   of “error which was clear under current law at the time of trial.” United
   States v. Garcia-Rodriguez, 415 F.3d 452, 455 (5th Cir. 2005) (quotation
   omitted). And “if a defendant’s theory requires the extension of precedent,
   any potential error could not have been ‘plain.’” Id. (quotation omitted). It
   is undisputed that our Circuit has not answered the question of where venue
   lies for SORNA offenses. Therefore, we cannot find plain error.**
                                                B.
           In the alternative, Stewart argues the Government presented
   insufficient evidence that he traveled to Colorado from the Northern District
   of Texas. Not so.



           **
                Even without forfeiture and plain-error review, Stewart’s argument would likely
   still fail. SORNA provides: “A sex offender shall register, and keep the registration current,
   in each jurisdiction where the offender resides, where the offender is an employee, and
   where the offender is a student.” 34 U.S.C. § 20913(a). To “keep [his] registration
   current,” id., the offender must: “not later than 3 business days after each change of name,
   residence, employment, or student status, appear in person in at least 1 jurisdiction
   involved pursuant to subsection (a) and inform that jurisdiction of all changes in the
   information required for that offender in the sex offender registry.” Id. § 16913(c). It is
   undisputed that Stewart failed to update his registration upon his release from the Dallas
   County Jail in 2017—even before he left Texas for Colorado. Cf. Haslage, 853 F.3d at 332
   (emphasizing that the defendants in that case maintained current registrations in their
   home States before leaving for different States).




                                                 7
Case: 19-11249      Document: 00515744694          Page: 8   Date Filed: 02/15/2021




                                    No. 19-11249


          We must affirm Stewart’s conviction if “viewing all the evidence in
   the light most favorable to the government, a rational jury could conclude,
   from the evidence presented at trial, that the government established venue
   by a preponderance of the evidence.” United States v. Garcia Mendoza, 587
   F.3d 682, 686 (5th Cir. 2009). And the Government may carry its burden by
   relying on circumstantial evidence. Charles Alan Wright &
   Arthur R. Miller, Federal Practice and Procedure § 307
   (4th ed.) (“[T]here is no requirement of direct proof of venue.”).
          At trial, there was ample evidence suggesting Stewart traveled from
   the Northern District of Texas to Colorado. Stewart’s aunt testified that in
   2014, he lived with her for some number of months in Mansfield. Mansfield
   is in Tarrant County, which is part of the Northern District of Texas. When
   Stewart had a run-in with the police in March 2015, he told them he lived in
   East Dallas, also in the Northern District. Although it turned out Stewart
   lived at a different address than the one he provided to police, officers later
   confirmed that Stewart did in fact reside in Dallas. Shortly before Stewart
   moved to Colorado, his girlfriend told a neighbor that he would “be coming
   up from Texas.” And we can find no evidence suggesting Stewart resided
   anywhere other than the Northern District of Texas before he moved to
   Colorado. Thus, there is more than sufficient circumstantial evidence to
   support venue in the Northern District of Texas by a preponderance of the
   evidence.
          AFFIRMED.




                                         8